Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/27/2021 has been considered. 

Double Patenting


Claims are in a condition for allowance, but subject to Double Patenting rejection with respect to issued patent 11,157,965 in the chain of continuity. To expedite prosecution, Examiner contacted Mr. Somers. Terminal Disclaimer with respect to issued patents have been submitted and approved by the Office.


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 7, and 15 (and their respective dependent claims) are allowed. 

As to the closest prior art:

Grover, USPGPUB 2022/0020052 discloses a replacement advertising selection using viewer switching behavior where data-management system 110 can aggregate and analyze the viewing duration data to determine historical content consumption data that models how long the content-presentation device 104 views advertisement segments as a function of various factors. As one example, the historical content consumption data can include data indicative of estimated viewing time distributions for a plurality of genres of advertisement segments. The estimated viewing time distributions can include probability distributions. For instance, the historical content consumption data may specific that the content-presentation device 104 has a probability of 80% of viewing advertisement segments of a first genre for at least five seconds, a probability of 70% of viewing advertisement segments of the first genre for at least ten seconds, and a probability of 50% of viewing advertisement segments of the first genre for at least thirty seconds. Additionally or alternatively, the probability distributions can be expressed in terms of percentage. For instance, the historical content consumption data may specific that the content-presentation device 104 has a probability of 80% of viewing at least 25% of an advertisement segment of the first genre, a probability of 70% of viewing at least 50% of an advertisement segment of the first genre, and a probability of 50% of viewing an entire advertisement segment of the first genre. ¶ [97]

Marci et al., USPGPUB 2010/0211439 discloses a method and system for predicting audience viewing behavior where the correlations between viewership retention and average engagement, maximum engagement, and negative buildup are effective in predicting the likelihood of a viewer watching the entire content after watching a minimum of three seconds of the commercial or show segment. As shown in FIGS. 7-9, the engagement metrics are closely correlated to the known retention numbers for various points in a televised program. ¶ [128]

None of the prior art of record, available to the Examiner at this time, alone or in combination, teach or suggest the unique combination of elements of claims 1, 7, and 15 (and their respective dependent claims), when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES R MARANDI/Primary Examiner, Art Unit 2421